ALIENS — CERTIFIED PUBLIC ACCOUNTANTS Title 59 O.S. 15.8 [59-15.8] (1971) is unconstitutional insofar as it purports to wholly exclude aliens from the application, and therefore practice of public accountancy in the State of Oklahoma without regards to other factors. However, this opinion in no way relieves the Board of the continuing responsibility to determine appropriate training, character and suitability for practice for the protection of the public.  The Attorney General's office is in receipt of your opinion request wherein you ask, in effect, the following question: Is Title 59 O.S. 15.8 [59-15.8] (1971) of the Public Accountancy Act of 1968, requiring citizenship as a prerequisite to application for a certificate of certified public accountant or license of public accountant, constitutional? Title 59 O.S. 15.8 [59-15.8] (1971), dealing with qualifications of applicants for certificates, states in part: "Hereafter, every applicant for the certificate of certified public accountant or license of public accountant must be a citizen of the United States, must have attained the age of twenty-one (21) years must be of good moral character, must have been a resident of this state for one (1) year immediately prior to making application and must meet the requirements of education and experience as hereinafter provided: . . ." In answering this question I refer you to Attorney General Opinion 74131, issued August 29, 1974, which opinion answered the question of whether the provisions of the Medical Practice Act of Oklahoma as contained in 59 O.S. 489.1 [59-489.1], 59 O.S. 493 [59-493] [59-493] and 59 O.S. 498 [59-498] (1971) requiring citizenship and/or declaration of intention to become a citizen as a prerequisite to licensure in Oklahoma, is constitutional.  The citation of authority in Opinion No. 74-131 made it clear that the citizenship requirement as contained in the Medical Practice Act of Oklahoma and likewise, the citizenship requirement as contained in the Public Accountancy Act of 1968 are violative of the Equal Protection Clause of the United States Constitution.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative in that Title 59 O.S. 15.8 [59-15.8] (1971) is unconstitutional insofar as it purports to wholly exclude aliens from the application, and therefore practice of public accountancy in the State of Oklahoma without regards to other factors.  However, this opinion in no way relieves the Board of the continuing responsibility to determine appropriate training, character and suitability for practice for the protection of the public.  (Donald B. Nevard)